Exhibit 99.1 NEWS RELEASE November 19th, 2012 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN COMPLETES DRILLING FOR MAIDEN RESOURCE, HITS 18.00 METERS OF 6.6 G/T AUEQ (6.36 G/T AU, 14.0 G/T AG) ON NORTHEAST EXTENSION Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce final drill results to be included in the Company’s maiden resource estimate. With the results today 225 holes accounting for 81,971.03 meters of drilling, all drilled since the discovery was made in 2010, will form the basis of the resource estimate. The exploration drilling program at Ixtaca is on-going. The results reported today demonstrate the continuity of the known mineralisation as well as the presence of high grades locally. Highlights from the holes released today include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-196NORTHEAST EXTENSION SECTION 499+30N: 152.41 meters @ 0.46 g/t gold and 12.1 g/t silver (0.7 g/t gold equivalent) Including39.66 meters @ 1.21 g/t gold and 3.8 g/t silver (1.3 g/t gold equivalent) And10.50 meters @ 3.11 g/t gold and 5.1 g/t silver (3.2 g/t gold equivalent) And4.40 meters @ 1.87 g/t gold and 119.9 g/t silver (4.3 g/t gold equivalent) Hole TU-12-208NORTHEAST EXTENSION SECTION 499+30N: 81.82 meters @ 0.44 g/t gold and 6.0 g/t silver (0.6 g/t gold equivalent) 39.40 meters @ 1.45 g/t gold and 113.8 g/t silver (3.7 g/t gold equivalent) Including 6.25 meters @ 8.44 g/t gold and 624.8 g/t silver (20.9 g/t gold equivalent) Hole TU-12-211MAIN IXTACA ZONE SECTION 10+375E: 156.65 meters @ 0.59 g/t gold and 28.6 g/t silver (1.2 g/t gold equivalent) Including13.80 meters @ 0.97 g/t gold and 82.9 g/t silver (2.6 g/t gold equivalent) Hole TU-12-212IXTACA NORTH ZONE SECTION 10+525E: 15.00 meters @ 0.59 g/t gold and 40.8 g/t silver (1.4 g/t gold equivalent) 17.05 meters @ 2.27 g/t gold and 30.7 g/t silver (2.9 g/t gold equivalent) Hole TU-12-214IXTACA NORTH ZONE SECTION 10+925E: 13.40 meters @ 0.45 g/t gold and 215.2 g/t silver (4.8 g/t gold equivalent) Including2.50 meters @ 0.90 g/t gold and 901.9 g/t silver (18.9 g/t gold equivalent) 11.70 meters @ 0.20 g/t gold and 119.0 g/t silver (2.6 g/t gold equivalent) Hole TU-12-217IXTACA NORTH ZONE SECTION 10+525E: 14.10 meters @ 1.27 g/t gold and 87.1 g/t silver (3.0 g/t gold equivalent) 5.80 meters @ 1.08 g/t gold and 108.9 g/t silver (3.3 g/t gold equivalent) Hole TU-12-219IXTACA NORTH ZONE SECTION 10+950E: 18.80 meters @ 2.27 g/t gold and 4.4 g/t silver (2.4 g/t gold equivalent) Hole TU-12-221NORTHEAST EXTENSION SECTION 500+00N: 41.60 meters @ 0.68 g/t gold and 3.6 g/t silver (0.8 g/t gold equivalent) 97.75 meters @ 1.49 g/t gold and 10.1 g/t silver (1.7 g/t gold equivalent) Including18.00 meters @ 6.36 g/t gold and 14.0 g/t silver (6.6 g/t gold equivalent) And 10.75 meters @ 8.22 g/t gold and 13.8 g/t silver (8.5 g/t gold equivalent) - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) SECTION TU-12-184 27 10925E TU-12-196 35 49930N including 64 including including TU-12-196 46 TU-12-196 91 including TU-12-196 26 TU-12-201 34 49930N including 85 including including TU-12-201 47 TU-12-201 15 TU-12-201 29 including TU-12-202 19 10375E including 39 TU-12-202 43 including TU-12-202 22 TU-12-204 22 49930N TU-12-204 25 TU-12-204 38 TU-12-204 16 TU-12-204 20 including 43 TU-12-204 18 TU-12-207 25 10375E TU-12-207 33 TU-12-207 TU-12-208 28 49930N including 60 TU-12-208 including including TU-12-208 24 including TU-12-210 19 10925E TU-12-210 62 including TU-12-210 38 TU-12-210 86 TU-12-210 26 TU-12-211 58 10375E including including including including TU-12-212 70 10525E TU-12-212 including TU-12-212 21 TU-12-212 80 - 2 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) SECTION TU-12-213 18 10950E TU-12-213 17 TU-12-213 32 including 46 TU-12-213 20 TU-12-214 22 10925E TU-12-214 38 including TU-12-214 17 TU-12-214 81 including including including including including including 89 TU-12-215 31 50000N TU-12-215 12 TU-12-215 71 including 96 TU-12-215 26 TU-12-217 10525E including TU-12-217 14 including 85 TU-12-217 52 including TU-12-218 32 10925E including 50 TU-12-219 29 10950E including 64 TU-12-219 including TU-12-220 13 10950E TU-12-220 33 including 55 TU-12-220 46 including including 78 including TU-12-220 34 TU-12-221 38 50000N including TU-12-221 85 including including including TU-12-221 18 - 3 - J.D. Poliquin, Chairman of Almaden commented, “These new results show the continued expansion of the overall Ixtaca vein system. We are excited to be working towards our maiden resource. Since the discovery in 2010 of the Main Ixtaca Zone we have found the parallel Ixtaca North Zone, the perpendicular Northeast Extension (Chemalaco) Zone and widespread mineralisation in the volcanic units. All of these zones remain open and drilling is on-going to expand the resource beyond the boundaries set for the maiden resource, a snapshot of drilling results to date.” The Company currently has three drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant sections and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the west and striking roughly north-south. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed (cash, gold inventory and equity investments totalling approximately $35.6 MM as of July 4, 2012) mineral exploration company working in North America. The company has assembled mineral exploration projects, including the Ixtaca Zone and the Tuligtic project, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. - 4 - Neither the Toronto Stock Exchange (TSX) nor the NYSE MKT have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. - 5 - - 6 - - 7 - - 8 - - 9 - - 10 - - 11 - - 12 -
